 

Exhibit 10.3

 

Fourth Amendment
to the
IMS HEALTH INCORPORATED RETIREMENT EXCESS PLAN

This AMENDMENT NO. 4, dated as of May 3, 2016 (this “Amendment”), to that
certain IMS Health Incorporated Retirement Excess Plan, as amended and restated
effective January 1, 2005, as amended on March 17, 2009, December 8, 2009 and
April 5, 2011 (the “Plan”).

W I T N E S S E T H:

WHEREAS the board of directors of IMS Health Incorporated (the “Company”)
desires to amend Section 3.6(a)(ii) of the Plan.

NOW THEREFORE, it is hereby acknowledged and agreed that:

1.Defined Terms.  Capitalized terms used herein, but not defined herein, have
the respective meanings ascribed thereto in the Plan.

2.Amendment.

Section 3.6(a)(ii) of the Plan is hereby amended by adding the following to the
end of such section:

“Notwithstanding the foregoing, in no event shall the execution of the Agreement
and Plan of Merger by and between IMS Health Holdings, Inc. and Quintiles
Transnational Holdings Inc. dated May 3, 2016, as may be amended, the
announcement of the potential transaction contemplated by such agreement nor the
consummation of the transaction contemplated by such agreement, constitute a
Potential Change in Control or a Change in Control for purposes of the Plan.”

3.Reference to and Effect on the Plan.  Except as specifically amended herein,
the Plan shall remain in full force and effect and is hereby ratified and
confirmed.  All references in the Plan to the “Plan” shall mean the Plan as
amended by this Amendment.

4.Effectiveness.  This Amendment shall become effective as of the date this
Amendment is approved by the board of directors of the Company.

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Follow]

 

 

--------------------------------------------------------------------------------

 

 

Very truly yours,

 

 

IMS HEALTH INCORPORATED

 

 

By:

/s/ Harvey A. Ashman

 

Name:    Harvey A. Ashman

 

Title:    Secretary

 

Effective Date:    May 3, 2016

 